                 Case 1:20-mc-00307-LLS Document 14 Filed 08/28/20 Page 1 of 5
                                                                                                CLOSED
                                   U.S. District Court
                        District of Columbia (Washington, DC)
                  CIVIL DOCKET FOR CASE #: 1:20−mc−00023−EGS

FEDERAL TRADE COMMISSION et al v. QUINCY BIOSCIENCE      Date Filed: 04/10/2020
HOLDING COMPANY, INC. et al                              Date Terminated: 08/13/2020
Assigned to: Judge Emmet G. Sullivan                     Jury Demand: None
Case in other court: S.D.N.Y., 17cv124                   Nature of Suit: 890 Other Statutory Actions
Cause: Motion to Compel                                  Jurisdiction: U.S. Government Plaintiff
Non−Party Respondent
GEORGETOWN ECONOMIC SERVICES,               represented by Bezalel Stern
LLC                                                        KELLEY DRYE & WARREN LLP
                                                           Washington Harbour
                                                           3050 K Street, NW
                                                           Suite 400
                                                           Washington, DC 20007
                                                           (202) 342−8422
                                                           Fax: (202) 342−8451
                                                           Email: bstern@kelleydrye.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                         Geoffrey White Castello , III
                                                         KELLEY DRYE & WARREN LLP
                                                         101 Park Avenue
                                                         27th Floor
                                                         New York, NY 10016
                                                         212−808−7800
                                                         Fax: 212−808−7897
                                                         Email: gcastello@kelleydrye.com
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Glenn Timothy Graham
                                                         KELLY DRYE & WARREN, LLP
                                                         One Jefferson Road
                                                         2nd Floor
                                                         Parsippany, NJ 07054
                                                         973−503−5900
                                                         Fax: 973−503−5950
                                                         Email: ggraham@kelleydrye.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Jaclyn Marie Metzinger
                                                         KELLEY DRYE & WARREN LLP
                                                         101 Park Avenue
                                                         101 Park Avenue
                                                         New York, NY 10178
                                                         212−808−7843
                Case 1:20-mc-00307-LLS Document 14 Filed 08/28/20 Page 2 of 5
                                                      Email: jmetzinger@kelleydrye.com
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

Petitioner
FEDERAL TRADE COMMISSION                 represented by Edward Glennon
                                                        FEDERAL TRADE COMMISION
                                                        600 Pennsylvania Ave., NW
                                                        Suite Cc−10528
                                                        Washington, DC 20580
                                                        202−569−1669
                                                        Email: eglennon@ftc.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Petitioner
PEOPLE OF THE STATE OF NEW YORK,
BY LETITIA JAMES


V.
Respondent
QUINCY BIOSCIENCE HOLDING                represented by Bezalel Stern
COMPANY, INC.                                           (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                      Geoffrey White Castello , III
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Glenn Timothy Graham
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Jaclyn Marie Metzinger
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

Respondent
QUINCY BIOSCIENCE, LLC                   represented by Bezalel Stern
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                      Geoffrey White Castello , III
                                                      (See above for address)
               Case 1:20-mc-00307-LLS Document 14 Filed 08/28/20 Page 3 of 5
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Glenn Timothy Graham
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Jaclyn Marie Metzinger
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

Respondent
PREVAGEN, INC.                          represented by Bezalel Stern
doing business as                                      (See above for address)
SUGAR RIVER SUPPLEMENTS                                LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                     Geoffrey White Castello , III
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Glenn Timothy Graham
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Jaclyn Marie Metzinger
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

Respondent
QUINCY BIOSCIENCE                       represented by Bezalel Stern
MANUFACTURING, LLC,                                    (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                     Geoffrey White Castello , III
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Glenn Timothy Graham
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED
                    Case 1:20-mc-00307-LLS Document 14 Filed 08/28/20 Page 4 of 5
                                                                      Jaclyn Marie Metzinger
                                                                      (See above for address)
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

Respondent
MARK UNDERWOOD
individually and as an officer of QUINCY
BIOSCIENCE HOLDING COMPANY, INC.,
QUINCY BIOSCIENCE, LLC, and PREVAGEN,
INC


 Date Filed     #   Docket Text

 04/10/2020    Ï1   MOTION to Compel Production of Documents (Filing fee $ 0.00) filed by FEDERAL TRADE
                    COMMISSION. (Attachments: # 1 Declaration of Michelle Rusk, # 2 Exhibit A, # 3 Exhibit B, # 4
                    Exhibit C, # 5 Exhibit D)(jf) (Entered: 04/13/2020)

 04/13/2020    Ï2   CERTIFICATE OF SERVICE by FEDERAL TRADE COMMISSION re 1 Motion to Compel .
                    (Glennon, Edward) (Entered: 04/13/2020)

 04/23/2020    Ï3   MOTION for Extension of Time to File Response/Reply to Motion to Compel by GEORGETOWN
                    ECONOMIC SERVICES, LLC, QUINCY BIOSCIENCE HOLDING COMPANY, INC., QUINCY
                    BIOSCIENCE MANUFACTURING, LLC,, QUINCY BIOSCIENCE, LLC (Attachments: # 1 Text
                    of Proposed Order)(Stern, Bezalel) (Entered: 04/23/2020)

 04/24/2020     Ï   MINUTE ORDER granting 3 MOTION for Extension of Time to File Response/Reply to Motion to
                    Compel. GES shall file its Opposition to the Motion to Compel by no later than May 11, 2020, and
                    the FTC shall file its Reply by no later than May 18, 2020. Signed by Judge Emmet G. Sullivan on
                    4/24/2020. (lcegs2) (Entered: 04/24/2020)

 04/27/2020     Ï   Set/Reset Deadlines: GES Opposition To The Motion To Compel due by 5/11/2020. FTC Reply
                    due by 5/18/2020. (mac) (Entered: 04/27/2020)

 05/11/2020    Ï4   RESPONSE(OPPOSITION) re 1 Motion to Compel filed by FEDERAL TRADE COMMISSION
                    by GEORGETOWN ECONOMIC SERVICES, LLC. (Attachments: # 1 Declaration of Glenn T.
                    Graham, # 2 Exhibit A: FTC's First Set of Document Requests, # 3 Exhibit B: Subpoena Issued
                    December 11, 2019, # 4 Exhibit C: GES's Objections to Subpoena, # 5 Declaration of John
                    Villafranco)(Stern, Bezalel) (Entered: 05/11/2020)

 05/12/2020    Ï5   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jaclyn M. Metzinger, Filing fee $
                    100, receipt number ADCDC−7117645. Fee Status: Fee Paid. by GEORGETOWN ECONOMIC
                    SERVICES, LLC, PREVAGEN, INC., QUINCY BIOSCIENCE HOLDING COMPANY, INC.,
                    QUINCY BIOSCIENCE MANUFACTURING, LLC,, QUINCY BIOSCIENCE, LLC
                    (Attachments: # 1 Declaration of Jaclyn M. Metzinger)(Stern, Bezalel) (Entered: 05/12/2020)

 05/12/2020    Ï6   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Geoffrey W. Castello, Filing fee $
                    100, receipt number ADCDC−7117707. Fee Status: Fee Paid. by GEORGETOWN ECONOMIC
                    SERVICES, LLC, PREVAGEN, INC., QUINCY BIOSCIENCE HOLDING COMPANY, INC.,
                    QUINCY BIOSCIENCE MANUFACTURING, LLC,, QUINCY BIOSCIENCE, LLC
                    (Attachments: # 1 Declaration of Geoffrey W. Castello)(Stern, Bezalel) (Entered: 05/12/2020)

 05/12/2020    Ï7   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Glenn T. Graham, Filing fee $ 100,
                    receipt number ADCDC−7117776. Fee Status: Fee Paid. by GEORGETOWN ECONOMIC
                    SERVICES, LLC, PREVAGEN, INC., QUINCY BIOSCIENCE HOLDING COMPANY, INC.,
                    Case 1:20-mc-00307-LLS Document 14 Filed 08/28/20 Page 5 of 5
                    QUINCY BIOSCIENCE MANUFACTURING, LLC,, QUINCY BIOSCIENCE, LLC
                    (Attachments: # 1 Declaration of Glenn T. Graham)(Stern, Bezalel) (Entered: 05/12/2020)

05/13/2020     Ï    MINUTE ORDER granting 5 MOTION for Leave to Appear Pro Hac Vice. Attorney Jaclyn M.
                    Metzinger is hereby admitted pro hac vice in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions.
                    Signed by Judge Emmet G. Sullivan on 5/13/2020. (lcegs2) (Entered: 05/13/2020)

05/13/2020     Ï    MINUTE ORDER granting 6 MOTION for Leave to Appear Pro Hac Vice. Attorney Geoffrey W.
                    Castello is hereby admitted pro hac vice in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions
                    Signed by Judge Emmet G. Sullivan on 5/13/2020. (lcegs2) (Entered: 05/13/2020)

05/13/2020     Ï    MINUTE ORDER granting 7 MOTION for Leave to Appear Pro Hac Vice. Attorney Glenn T.
                    Graham is hereby admitted pro hac vice in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions
                    Signed by Judge Emmet G. Sullivan on 5/13/2020. (lcegs2) (Entered: 05/13/2020)

05/14/2020    Ï8    Unopposed MOTION for Extension of Time to File Response/Reply to Opposition to Motion to
                    Compel by FEDERAL TRADE COMMISSION (Attachments: # 1 Text of Proposed
                    Order)(Glennon, Edward) (Entered: 05/14/2020)

05/18/2020     Ï    MINUTE ORDER granting 8 Unopposed MOTION for Extension of Time to File Response/Reply.
                    The FTC shall file its Response/Reply by no later than May 22, 2020. Signed by Judge Emmet G.
                    Sullivan on 5/18/2020. (lcegs2) (Entered: 05/18/2020)

05/19/2020     Ï    Set/Reset Deadlines: FTC Response/Reply due by 5/22/2020. (mac) (Entered: 05/19/2020)

05/22/2020    Ï9    NOTICE of Appearance by Jaclyn Marie Metzinger on behalf of GEORGETOWN ECONOMIC
                    SERVICES, LLC, PREVAGEN, INC., QUINCY BIOSCIENCE HOLDING COMPANY, INC.,
                    QUINCY BIOSCIENCE MANUFACTURING, LLC,, QUINCY BIOSCIENCE, LLC (Metzinger,
                    Jaclyn) (Entered: 05/22/2020)

05/22/2020   Ï 10   NOTICE of Appearance by Geoffrey White Castello, III on behalf of GEORGETOWN
                    ECONOMIC SERVICES, LLC, PREVAGEN, INC., QUINCY BIOSCIENCE HOLDING
                    COMPANY, INC., QUINCY BIOSCIENCE MANUFACTURING, LLC,, QUINCY
                    BIOSCIENCE, LLC (Castello, Geoffrey) (Entered: 05/22/2020)

05/22/2020   Ï 11   NOTICE of Appearance by Glenn Timothy Graham on behalf of GEORGETOWN ECONOMIC
                    SERVICES, LLC, PREVAGEN, INC., QUINCY BIOSCIENCE HOLDING COMPANY, INC.,
                    QUINCY BIOSCIENCE MANUFACTURING, LLC,, QUINCY BIOSCIENCE, LLC (Graham,
                    Glenn) (Entered: 05/22/2020)

05/22/2020   Ï 12   REPLY re 1 Motion to Compel filed by FEDERAL TRADE COMMISSION. (Attachments: # 1
                    Declaration of Michelle Rusk, # 2 Exhibit A)(Glennon, Edward) (Entered: 05/22/2020)

08/13/2020   Ï 13   MEMORANDUM OPINION AND ORDER TRANSFERRING 1 MOTION to Compel Production
                    of Documents. The Clerk's Office is directed to TRANSFER this action to the United States District
                    Court for the Southern District of New York. Signed by Judge Emmet G. Sullivan on 8/13/2020.
                    (lcegs2) (Entered: 08/13/2020)

08/13/2020     Ï    Set/Reset Deadlines: Transfer due by 8/23/2020. (mac) (Entered: 08/13/2020)
